UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-1644



CATO BATTLE,

                                            Plaintiff - Appellant,

          versus


WILLIAM G. WRIGHT, Director, Hampton Medical
Center; JESSE BROWN, Director, Department of
Veterans Affairs; JOHN R. FEARS, Director,
Medical Center,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Henry C. Morgan, Jr., District
Judge. (CA-97-363-2)


Submitted:   July 10, 1997                 Decided:   July 23, 1997


Before RUSSELL, HALL, and MURNAGHAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Cato Battle, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his

civil complaint without prejudice as frivolous. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court, Battle v. Wright, No. CA-97-363-2 (E.D. Va. Apr. 14, 1997),
and we find this appeal frivolous. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-
sional process.




                                                          AFFIRMED




                                2